PER CURIAM.
This is a suit filed on October 5, 1971, in which plaintiffs seek a decree declaring them owners of a *91five-acre parcel of land the record title of which is in defendants. Plaintiffs claim title by adverse possession. The trial court entered a decree in favor of defendants and plaintiffs appeal.
Defendant Anna E. Taylor is the mother of plaintiff James A. Taylor. In 1949, Anna gave her son James permission to build a house on the property in dispute. Anna testified that she contributed lumber for the construction of the house and that later she contributed $100 towards the completion of the interior. Plaintiffs moved into the house in 1954 and have lived there, with their children, continuously since that time.
Plaintiffs testified that Anna Taylor agreed to give the five-acre parcel to James in return for his agreement to work for her. Plaintiffs adduced evidence purporting to show that their possession was hostile during the period necessary to establish title by adverse possession. Evidence to the contrary was presented by defendants. The case turns on the credibility of the witnesses. The trial court chose to accept as true defendants’ testimony. We can find no basis for contradicting the trial judge. It would serve no good purpose for us to show specifically why we think the evidence supports the trial judge’s conclusion.
Decree affirmed.